DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 4-6, 8-10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepak et al. (US 20090106498), “Lepak”.

2.	As per claim 1, Lepak discloses a plurality of master devices having associated caches [caches, figure 1]; and coherency control circuitry to manage coherency between the caches, based on a coherency protocol which assigns one of a plurality of coherency states to each item of data in a given cache [cache coherency information, paragraph 29]; wherein: the coherency control circuitry is configured to support processing of a safe-speculative-read transaction received from a requesting master device, the safe-speculative-read transaction of a type requesting that target data is returned to the requesting master device [prefetch request to memory & prefetch non-modifying probe commands, paragraphs 27 & 30] while prohibiting any change in coherency state associated with the target data in caches of other master devices in response to the safe-speculative-read transaction ["This snoop only returns information of whether or not a copy of memory line corresponding to address A+2 exists in any of the caches of the system. This snoop may not alter the cache state information of copies of the memory line corresponding to address A+2 found in other caches and may not retrieve an owned copy of the memory line", paragraphs 30, 41 & 45]; and in response to the safe-speculative-read transaction, at least when the target data is cached in a second cache associated with a second master device, at least one of the coherency control circuitry and the second cache is configured to return a safe-speculative-read response while maintaining the target data in the same coherency state within the second cache [given that a response to the previous non-modifying snoop requests from all the caches in the system is received, paragraph 46 & figure 4].

3.	As per claim 4, Lepak discloses wherein in response to the safe-speculative-read transaction, when the target data is cached in the second cache in a coherency state in which caching of the target data in the requesting cache would not be permitted without changing the coherency state of the target data in the second cache, the safe-speculative-read response comprises a non-cacheable read response providing the target data to the requesting cache, the non-cacheable read response prohibiting the requesting cache from caching the target data [given that the target data is stored in the prefetch buffer and not cached in the requesting processor cache in any case, thus also when the target data is cached in a coherency state in which caching would not be permitted without changing the coherency state in the second cache, figure 4, paragraph 47].

4.	As per claim 5, Lepak discloses wherein in response to the non-cacheable read response, the requesting master device is configured to allocate the target data to a non-coherent speculative buffer for buffering data associated with speculative read operations while the speculative read operations remain speculative [prefetch buffer, paragraph 47].

claim 6, Lepak discloses wherein in response to the speculative read operation which triggered the safe-speculative-read transaction being resolved as non-speculative, the requesting master device is configured to issue a coherent upgrade request to the coherency control circuitry to request upgrading of a non-coherent version of the target data in the noncoherent speculative buffer to a coherent version of the target data [wherein "the speculative read operation which triggered the safe-speculative read transaction" corresponds to "speculative prefetch data request", wherein the request is resolved as non-speculative when a processor memory request for a prefetched memory address is received, and given that a second snoop is sent to all the caches that includes modifying coherency information of the copies in order to provide ownership, paragraph 12-15].

6.	As per claim 8, Lepak discloses wherein in response to the safe-speculative-read transaction, the safe-speculative-read response comprises the non-cacheable read response regardless of the coherency state of the target data in the second cache [given that the target data is stored in the prefetch buffer and not cached in the requesting processor cache in any case, thus also when the target data is cached in a coherency state in which caching would not be permitted without changing the coherency state in the second cache, figure 4, paragraph 47].

7.	As per claim 9, Lepak discloses wherein in response to the safe-speculative-read transaction, when the target data is cached in the second cache in a coherency state in which caching of the target data in the requesting cache would be permitted by the coherency protocol without changing the coherency state of the target data in the second cache, the safe-speculative-read response comprises a cacheable read response providing the target data, the cacheable read response permitting the requesting cache to cache the target data [in the absence of any further limitation, represent common measures in the art, since given a request that is to be handled according to standard coherence protocols, when a given line is in shared state in a remote node, the response comprises a cacheable read response, while the coherency status data in the remote node is not changed, figure 1].

8.	As per claim 10, Lepak discloses wherein in response to the safe-speculative-read transaction, when the target data is absent from the other caches managed according to the coherency protocol, the coherency control circuitry is configured to obtain the target data from a further level cache or memory shared between the plurality of master devices [Node Memory, figure 1].

9.	As per claims 14 and 15, the examiner directs the applicant’s attention to claims rejection above.

Conclusion
A.	Allowable Subject Matter
	Claims 2, 3, 7, and 11-13 are objected to.
The primary reasons for allowance of claim 2 in the instant application is the combination with the inclusion in these claims that “wherein in response to the safe-speculative-read transaction, when the target data is cached in the second cache in a coherency state in which caching of the target data in the requesting cache would not be permitted without changing the coherency state of the target data in the second cache, the safe-speculative-read response comprises a no-data response indicating that the target data cannot be provided by the second cache until a speculative read operation triggering the safe-speculative-read 
The primary reasons for allowance of claim 7 in the instant application is the combination with the inclusion in these claims that “herein in response to determining that a change to the target data since the target data was provided by the non-cacheable read response would cause incorrect execution, the requesting master device is configured to cancel subsequent operations speculatively executed based on the target data provided by the non-cacheable read response”.  The prior art of record neither anticipates nor renders obvious the above recited combination. 
The primary reasons for allowance of claim 11 in the instant application is the combination with the inclusion in these claims that “a further level cache shared between the plurality of master devices, for access on request by one of a plurality of requesters, each requester comprising a given master device or a given process executed on a given master device; wherein in response to a request to read data speculatively allocated to the further level cache by an allocating requester, while an operation triggering allocation of the data remains speculative, the further level cache is configured to return a miss response indicating that the data is not cached in the further level cache when the request is triggered by a requester other than the allocating requester”.  The prior art of record neither anticipates nor renders obvious the above recited combination. 
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 1, 4-6, 8-10, 14, and 15 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U YU/Primary Examiner, Art Unit 2135